Citation Nr: 1340861	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  11-26 004	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Whether the creation of an overpayment of $47,636 in pension benefits payments was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from August 1996 to August 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, and an August 2013 decision of VA's Debt Management Center (DMC) located at the RO in St. Paul, Minnesota.

In February 2013, the Board dismissed an issue of entitlement to an earlier effective date for PTSD.  The Board also remanded the service connection claim to the agency of original jurisdiction (AOJ) for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In an August 2013 statement, the Veteran's representative indicated that the Veteran requested a waiver of an overpayment of $47,636.  As this issue has not been developed for appellate review, it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regarding his claim of service connection for PTSD, the Veteran alleges that he experienced an in-service stressor involving sexual trauma.  In a July 2007 statement and subsequently submitted statements, as well as during his July 2012 Board hearing, the Veteran detailed an instance of military sexual trauma.  He recalled that, in approximately June 1997, he was drugged and raped by several men who may have been service members.  This occurred when the ship he was aboard, the U.S.S. NIMITZ, was docked in San Diego, California.  When the Veteran returned to the ship, he did not report the rape.  He does recall having a urinalysis performed to see if he had been drugged, but the results were normal.  

The Veteran believes that deck logs from the U.S.S. NIMITZ may show the incident, or at least his meeting with the Master at Arms.  The RO requested the deck logs from the Department of the Navy.  In August 2011, the Naval History and Heritage Command provided the command history for the U.S.S. NIMITZ for 1997.  The command history documents that the U.S.S. NIMITZ made numerous stops in San Diego during 1997.  Additionally, there were multiple crimes committed aboard the ship that year.  However, the command history is generalized and contains no information pertaining to the Veteran or a specific incident.

In responding to the RO's request for deck logs, the Department of the Navy stated that the deck logs of the U.S.S. NIMITZ could not be produced because they were classified.  It was indicated that the Veteran could submit a Freedom of Information Act (FOIA) request for the deck logs.  The RO informed the Veteran of this and he did not make a FOIA request.  Nevertheless, naval personnel reviewed the deck logs and informed the RO that neither the Veteran nor the incident is mentioned in the deck logs for June or July 1997.

In a May 2013 statement, the Veteran's representative indicated that the Veteran erred on the date range of when the incident took place.  According to the statement, the incident actually took place in May 1997 instead of in June or July 1997.  The representative requested a review of the deck logs from May 1997 as they should show a record of the assault.

Based on this information, the Board finds it necessary to remand the claim to make another request for the deck logs of the U.S.S. NIMITZ from May 1997.  This information may be relevant to the Veteran's claim.  Given that the deck logs may remain classified, personnel from the Department of the Navy should be requested to review the deck logs from May 1997 for a reference to the Veteran's incident in a similar manner as they did for June and July 1997 if possible.

In February 2013, the Board, in part, remanded the claim to afford the Veteran a VA psychiatric examination and to obtain a medical opinion addressing the matter.  In March 2013, the Veteran was examined by Dr. D.G., a VA psychologist.  Dr. D.G. provided an opinion that the Veteran did not meet the criteria for a diagnosis of PTSD.  Diagnoses were provided of opiate dependence, bipolar disorder, and cannabis dependence.  Dr. D.G. provided an opinion that it is less likely as not that the Veteran's symptoms had their onset during active service or are related to any in-service disease, event or injury.

Although Dr. D.G. provided the requested medical opinion and a comprehensive examination report, no explanation was provided for the opinion as to the possible relationship between the Veteran's psychiatric symptoms and his military service.  On remand, Dr. D.G. should be requested to provide an addendum to the March 2013 report with complete rationales for all opinions and conclusions reached.

The August 2013 decision by the DMC informed the Veteran that an overpayment of $47,636 in pension benefits payments had been created and that he owed the debt.  In August 2013, the Veteran's representative submitted a notice of disagreement (NOD) with the decision.

A statement of the case (SOC) is required when a claimant files a NOD with a determination.  38 C.F.R. § 19.26 (2013).  To date, no SOC has been furnished regarding the August 2013 decision, or at least no SOC has been associated with the claims file that is before the Board.  Therefore, the issuance of a SOC is required regarding the issue of whether the creation of an overpayment of $47,636 in pension benefits payments was proper.  The Board must remand the issue for such an action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, this case is REMANDED for the following actions:

1.  Prepare a statement of the case in accordance with 38 C.F.R. § 19.29 (2013) regarding the issue of whether the creation of an overpayment of $47,636 in pension benefits payments was proper.  This is required unless the matter is resolved by granting the full benefit sought, or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, the Veteran files a timely substantive appeal should the issue be returned to the Board.

2.  Request the deck logs for the U.S.S. NIMITZ for the period of May 1997.  If the deck logs remain classified, request that personnel from the Department of the Navy review the deck logs from May 1997 for a reference to the Veteran's incident in a similar manner as they did for June and July 1997 if possible.

3.  Thereafter, forward the Veteran's claims file to Dr. D.G. who examined the Veteran in March 2013.  Dr. D.G. should re-review the claims file and provide an explanation for the opinion as to the question of whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder had its clinical onset during active service, or is related to any in-service disease, event or injury.  If Dr. D.G. is not available, the claims file should be forwarded to another appropriate medical professional to provide an opinion with an explanation.

(The RO should arrange for the Veteran to undergo another VA examination only if it is determined that such examination is needed to answer the question posed above.)

4.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue of entitlement to service connection for an acquired psychiatric disorder.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

